 

Exhibit 10.2

EXECUTION VERSION

PERFORMANCE GUARANTY

PERFORMANCE GUARANTY, dated as of November 1, 2010 (this “Performance
Guaranty”), made by NewStar Financial, Inc., a Delaware corporation (the
“Guarantor”), in favor of DZ Bank AG Deutsche Zentral-Genossenschaftsbank
Frankfurt am Main, as Administrative Agent (in such capacity, together with its
successors and assigns in such capacity, the “Agent”) for the benefit of the
Secured Parties (as such term is defined in the Credit Agreement referred to
below).

PRELIMINARY STATEMENTS

WHEREAS, Core Business Funding, LLC, a Delaware limited liability company, as
the borrower (the “Borrower”), Core Business Credit, LLC, a Delaware limited
liability company (“Core”), as the originator, the initial servicer (in such
capacity, the “Servicer”) and a guarantor, the Guarantor, as a guarantor,
Autobahn Funding Company LLC, as a lender, the Agent, as the administrative
agent and as the liquidity agent, and U.S. Bank National Association, as the
trustee, the backup servicer and as the collection account bank are parties to
that certain Second Amended and Restated Revolving Credit Agreement dated as of
November 1, 2010 (said agreement, as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein and
not otherwise defined herein shall have the meaning set forth in the Credit
Agreement.

WHEREAS, the Borrower and Core, as the Seller (in such capacity, the “Seller”),
are parties to that certain Amended and Restated Purchase and Contribution
Agreement dated as of November 1, 2010 (said agreement, as amended, supplemented
or otherwise modified from time to time, the “Purchase and Contribution
Agreement”).

WHEREAS, in consideration of the agreement of the Lenders to provide financing
to the Borrower under the Credit Agreement, the Guarantor is willing to
guarantee, on the terms set forth herein, the Guaranteed Obligations (as defined
below).

WHEREAS, the Guarantor hereby confirms and acknowledges that (i) the execution
and delivery by it of this Performance Guaranty is a condition to the agreement
of the Lenders to provide financing to the Borrower under the Credit Agreement;
and (ii) the Guarantor will obtain substantial direct and indirect benefit from
the transactions contemplated hereby and thereby.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound, the Guarantor hereby agrees as follows:

SECTION 1. Performance Guaranty: Limitation of Liability. (a) The Guarantor
hereby unconditionally, absolutely and irrevocably guarantees the full and
timely payment when due, whether at stated maturity, by acceleration or
otherwise, and at all times thereafter, and the full and prompt performance, of
all obligations (including, without limitation, indemnity obligations) of Core
under each Transaction Document to which it is party, including, without
limitation, as the Seller under the Purchase and Contribution Agreement, and as
the Servicer under the Credit Agreement and any assignments delivered
thereunder, in each case, whether monetary or otherwise, howsoever created,
arising or evidenced, whether direct or indirect, primary or



--------------------------------------------------------------------------------

secondary, absolute or contingent, joint or several and whether now or hereafter
existing or due or to become due (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable expenses (including
counsel fees and expenses) incurred by any Secured Party in enforcing any rights
under this Performance Guaranty or any Guaranteed Obligations; provided, that
other than as a guarantor pursuant to Section 14.1 of the Credit Agreement,
nothing contained herein shall be deemed to constitute credit recourse or any
other related recourse to the Guarantor for payment of losses arising from the
financial inability of any Obligor to make any payments on a Loan. Without
limiting the generality of the foregoing, the Guarantor’s liability shall extend
also to all amounts that do or would constitute part of the Guaranteed
Obligations but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
Core.

(b) The Guarantor, and by its acceptance of this Performance Guaranty, the Agent
on behalf of the Secured Parties, hereby confirms that it is the intention of
all such parties that this Performance Guaranty not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law (as defined below), the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar U.S. federal or state or municipal law to the extent applicable to this
Performance Guaranty. To effectuate the foregoing intention, the Agent and the
Guarantor hereby irrevocably agree that the Guaranteed Obligations shall not
exceed the greater of (A) the fair consideration received by the Guarantor and
(B) the maximum amount that will result in the Guaranteed Obligations not
constituting a fraudulent transfer or conveyance. For purposes hereof,
“Bankruptcy Law” means Title 11, U.S. Code, or any similar U.S. federal or state
law for the relief of debtors.

SECTION 2. Performance Guaranty Absolute. The Guarantor guarantees that the
Guaranteed Obligations will be performed strictly in accordance with the terms
of the Transaction Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Secured Party with respect thereto (but subject to the proviso in
Section 1(a) hereof). The obligations of the Guarantor under this Performance
Guaranty are independent of the Guaranteed Obligations or any other obligations
of Core under the Transaction Documents, and a separate action or actions may be
brought and prosecuted against the Guarantor to enforce this Performance
Guaranty, irrespective of whether any action is brought against Core or whether
Core is joined in any such action or actions. The liability of the Guarantor
under this Performance Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and the Guarantor hereby irrevocably waives to the fullest
extent it may legally and effectively do so, any defenses (other than the
defense of performance and payment) it may now or hereafter have in any way
relating to, any or all of the following:

(a) any lack of genuineness, validity, regularity or enforceability of any
Transaction Document or any agreement or instrument relating thereto;

(b) any change in the time, manner or place of performance of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to a departure from the terms of any Transaction
Document, including, without limitation, any increase in the Guaranteed
Obligations;

 

2



--------------------------------------------------------------------------------

 

(c) any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;

(d) the existence, validity, enforceability, perfection or extent of any
collateral for the Guaranteed Obligations;

(e) any change, restructuring or termination of the corporate structure or
existence of Core;

(f) the insolvency, bankruptcy or reorganization of Core, or any stay or
discharge of any of the Guaranteed Obligations in connection therewith; or

(g) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent,
that might otherwise constitute a defense available to, or a discharge of, Core
or the Guarantor.

The Guarantor hereby consents to the Servicer’s servicing of the Collateral
under the terms and conditions set forth in the Credit Agreement.

This Performance Guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Guaranteed Obligations
is rescinded or must otherwise be returned by the Agent or any other Person upon
the insolvency, bankruptcy or reorganization of Core or otherwise, all as though
such payment had not been made. This is a guaranty of payment and performance
and not of collection and is the primary obligation of the Guarantor. It is the
purpose and intent of the parties hereto that the obligations of the Guarantor
hereunder shall be absolute and unconditional under any and all circumstances,
and shall not be discharged except by performance of the Guaranteed Obligations
(other than contingent and indemnification obligations) or by payment of damages
for breach thereof, as herein provided, and then only to the extent of such
performance or payment.

SECTION 3. Waivers and Acknowledgments.

(a) The Guarantor hereby waives, to the extent permitted by law, promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Guaranteed Obligations and this Performance Guaranty and any requirement that
the Agent or the Secured Parties protect, secure, perfect or insure any lien on
any Collateral or any other property, or exhaust any right or take any action
against Core or any other Person or with respect to any Collateral or any other
property.

(b) The Guarantor hereby waives, to the extent permitted by law, any right to
revoke this Performance Guaranty, and acknowledges that this Performance
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

(c) The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the
Transaction Documents and that the waivers set forth in this Section 3 are
knowingly made in contemplation of such benefits.

 

3



--------------------------------------------------------------------------------

 

SECTION 4. Subrogation. The Guarantor shall not exercise any rights that it may
now have or hereafter acquire against Core that arise from the existence,
payment, performance or enforcement of the Guarantor’s obligations under this
Performance Guaranty or any other Transaction Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of the
Agent or the Secured Parties against Core or any Loan, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from Core,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations shall have been paid in full (other
than contingent and indemnification obligations). If any amount shall be paid to
the Guarantor in violation of the preceding sentence at any time prior to the
performance in full of the Guaranteed Obligations (other than contingent and
indemnification obligations), such amount shall be held for the benefit of the
Secured Parties and shall forthwith be paid to the Agent, to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Performance Guaranty, whether matured or unmatured, in accordance with the
priorities set forth in Sections 2.7 or 2.8 of the Credit Agreement, as
applicable. If (i) the Guarantor shall have made payment to the Agent of all or
any part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations
and all other amounts payable under this Performance Guaranty and the other
Transaction Documents shall have been paid in full in cash (other than
contingent and indemnification obligations) and (iii) the Collection Date shall
have occurred, the Agent will, at the Guarantor’s request and expense, execute
and deliver to the Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by the Guarantor.

SECTION 5. Payments Free and Clear of Taxes, Etc.

(a) Any and all payments by the Guarantor hereunder shall be made free and clear
of and without deduction for any withholding or other applicable taxes. If the
Guarantor shall be required by law to deduct any withholding or other applicable
taxes from or in respect of any sum payable hereunder to any Secured Party,
(i) the sum payable shall be increased (the amount of such increase, the
“Additional Amount”) as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5), such Secured Party receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Guarantor shall make
such deductions and (iii) the Guarantor shall pay the full amount deducted to
the relevant taxation authority or other governmental authority in accordance
with applicable law; provided that no Additional Amount shall be payable
hereunder to any person to the extent such amount is payable as a result of the
failure of such person to comply with Sections 2.13(d) or (e) of the Credit
Agreement. The foregoing obligation to pay Additional Amounts with respect to
payments required to be made by the Guarantor hereunder will not, however, apply
with respect to net income taxes, franchise taxes or branch profit taxes imposed
on Agent or any Secured Party.

(b) The Guarantor shall indemnify each Secured Party for and hold it harmless
against the full amount of withholding or other applicable taxes (including,
without limitation, any withholding or other applicable taxes imposed by any
jurisdiction on amounts

 

4



--------------------------------------------------------------------------------

payable under this Section 5) paid by such Secured Party with respect to any and
all payments by the Guarantor hereunder and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto; provided that no indemnification shall be payable hereunder to any
Person to the extent such amount is payable as a result of the failure of such
Person to comply with Sections 2.13(d) or (e) of the Credit Agreement.

(c) Without prejudice to the survival of any other agreement of the Guarantor
hereunder, the agreements and obligations of the Guarantor contained in this
Section 5 shall survive the payment in full of the Guaranteed Obligations (other
than contingent and indemnification obligations) and all other amounts payable
under this Performance Guaranty.

SECTION 6. Representations and Warranties. The Guarantor (solely with respect to
itself) hereby represents and warrants as follows:

(a) Corporate Existence and Power. The Guarantor (i) is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and (ii) has all corporate power and all licenses,
authorizations, consents and approvals of any Person or any Governmental
Authority required to carry on its business in each jurisdiction in which its
business is now and proposed to be conducted (except where the failure to have
any such licenses, authorizations, consents and approvals would not individually
or in the aggregate have a Material Adverse Effect).

(b) Corporate and Governmental Authorization; Contravention. The execution,
delivery and performance by the Guarantor of this Performance Guaranty (i) are
within the powers of the Guarantor, (ii) have been duly authorized by all
necessary action, (iii) require no action by or in respect of, or filing with,
any Governmental Authority or official thereof, (iv) do not contravene or
constitute a material default under (A) the organizational documents of the
Guarantor, (B) any Applicable Law or (C) any material Contractual Obligation
binding on or affecting it or its property.

(c) Binding Effect. This Performance Guaranty has been duly executed and
delivered and constitutes the legal, valid and binding obligation of the
Guarantor enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, moratorium or other similar laws affecting
the rights of creditors generally.

(d) [Reserved].

(e) Tax Status. The Guarantor has (i) timely filed all material tax returns
required to be filed in any jurisdiction and (ii) paid or made adequate
provision for the payment of all material taxes, assessments and other
governmental charges (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on its books).

(f) Action, Suits. The Guarantor is not in violation of any order of any
Governmental Authority or arbitrator. There are no actions, suits, litigation or
proceedings pending or, to the Guarantor’s knowledge, threatened against or
affecting it or any of its Affiliates or their respective properties, in or
before any Governmental Authority or arbitrator,

 

5



--------------------------------------------------------------------------------

which would be reasonably likely, individually or in the aggregate to, have a
Material Adverse Effect.

(g) [Reserved].

(h) Compliance with Applicable Laws; Licenses, etc. The Guarantor is in
compliance with the requirements of all applicable laws, rules, regulations, and
orders of all Governmental Authorities, a breach of any of which, individually
or in the aggregate, would be reasonably likely to have a Material Adverse
Effect. The Guarantor has not failed to obtain any licenses, permits, franchises
or other governmental authorizations necessary to the ownership of its
properties or to the conduct of its business, which violation or failure to
obtain would be reasonably likely to have a Material Adverse Effect.

(i) Conditions Precedent. There are no conditions precedent to the effectiveness
of this Performance Guaranty that have not been satisfied or waived.

(j) No Reliance. The Guarantor has, independently and without reliance upon the
Agent and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Performance
Guaranty, and the Guarantor has established adequate means of obtaining from
Core on a continuing basis information pertaining to, and is now and on a
continuing basis will be completely familiar with, the financial condition,
operations, properties and prospects of Core.

(k) Solvency. The Guarantor is not the subject of any Insolvency Proceedings or
Insolvency Event.

SECTION 7. Affirmative Covenants. At all times from the date hereof to the
Collection Date, unless the Agent shall otherwise consent in writing, the
Guarantor hereby covenants and agrees with the Agent that:

(a) Performance of the Guaranteed Obligations. The Guarantor shall at all times
perform or observe in all material respects all of the terms, covenants and
agreements that the Transaction Documents state that the Guarantor is, or that
Core is to cause the Guarantor, to perform or observe.

(b) Compliance with Laws, Etc. The Guarantor shall at all times (i) comply with
all laws to which it or its respective properties may be subject and
(ii) preserve and maintain its corporate existence, rights, franchises,
qualifications and privileges, except in the case of each of clauses (i) and
(ii) where the failure to comply would not reasonably be expected to have a
Material Adverse Effect.

(c) Insurance. The Guarantor shall, and shall cause its Subsidiaries to,
maintain insurance coverage by financially sound and reputable insurers in such
forms and amounts and against such risks as are customary for companies of
established reputation engaged in the same or a similar business and owning and
operating similar properties.

(d) Preservation of Company Existence. The Guarantor will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its

 

6



--------------------------------------------------------------------------------

formation, and qualify and remain qualified in good standing as a corporation,
in each jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.

(e) Furnishing of Information and Inspection of Records. The Guarantor shall, at
any time and from time to time during regular business hours, as requested by
the Agent, permit the Agent or its respective agents or representatives to visit
the offices of the Guarantor during normal office hours and upon reasonable
notice examine and make copies of all documents, books, records and other
information concerning the Guarantor’s performance hereunder and discuss matters
related thereto with any of the officers of the Guarantor having knowledge of
such matters.

SECTION 8. Negative Covenants. At all times from the date hereof to the
Collection Date, unless the Agent shall otherwise consent in writing, the
Guarantor hereby covenants and agrees with the Agent that the Guarantor shall
not make any change in the character of the Guarantor’s business, which change
would impair the collectibility of the Collateral or otherwise have a Material
Adverse Effect.

SECTION 9. Amendments, Etc. No amendment or waiver of any provision of this
Performance Guaranty and no consent to any departure by the Guarantor therefrom
shall in any event be effective unless the same shall be in writing and signed
by the Agent and the Guarantor, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

SECTION 10. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including e-mail, telegraphic, telecopy or telex
communication) and mailed, e-mailed, telegraphed, telecopied, telexed or
delivered (a) if to the Guarantor, to the address set forth below the
Guarantor’s signature on the signature pages hereof (including the following
e-mail address: assetmanagement@newstarfin.com), with a copy to Core Business
Credit, LLC, 8080 North Central Expressway, Suite 800, Dallas, Texas 75206,
Attention: Michael Haddad, Facsimile No.: (214) 242-5810, Confirmation No.:
(214) 242-5801, (b) if to the Agent, at its address specified in the Credit
Agreement, or (c) as to any party at such other address as shall be designated
by such party in a written notice to each other party. All such notices and
other communications shall, when mailed, e-mailed, telegraphed, telecopied,
telexed or sent by courier, be effective when deposited in the mails, received
via e-mail when verbal or electronic communication of receipt is obtained,
delivered to the telegraph company, transmitted by telecopier, confirmed by
telex answerback or delivered to the overnight courier, respectively. Delivery
by telecopier of an executed counterpart of any amendment or waiver of any
provision of this Performance Guaranty shall be effective as delivery of a
manually executed counterpart thereof.

SECTION 11. No Waiver; Remedies. No failure on the part of the Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

7



--------------------------------------------------------------------------------

 

SECTION 12. Indemnification. The Guarantor shall, to the fullest extent
permitted by law, indemnify, defend and save and hold harmless each of the
Secured Parties and their respective successors and assigns and each officer,
director, shareholder, employee or agent thereof from and against, and shall pay
on demand, any and all losses, liabilities (including penalties), damages,
costs, expenses and charges (including the reasonable fees and disbursements of
legal counsel) suffered or incurred by any of the Secured Parties or their
respective successors and assigns as a result of any failure by the Guarantor to
perform its obligations hereunder in accordance with the terms hereof or any
failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of the Guarantor in accordance with their terms, except to the
extent any of the foregoing results from the willful misconduct, bad faith or
gross negligence of such indemnified party or such successor or assign.

SECTION 13. Continuing Guaranty; Assignments under the Credit Agreement. This
Performance Guaranty is absolute, unconditional, and irrevocable and shall
remain in full force and effect and be binding upon the Guarantor and its
successors and permitted assigns until the Collection Date. Without limiting the
generality of the foregoing, any Lender may assign or otherwise transfer all or
any portion of its rights and obligations under the Transaction Documents
(including, without limitation, all or any portion of any Advance or Commitment
(or portion thereof)) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to Agent, on
behalf of such Lender, herein or otherwise, in each case as and to the extent
provided in Section 13.16 of the Credit Agreement. The Guarantor shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Agent and any purported assignment in the absence
of such consent shall be void.

SECTION 14. Governing Law; Jurisdiction; Waiver of Jury Trial Etc.

(a) This Performance Guaranty shall be governed by, and construed in accordance
with, the laws of The State of New York without giving effect to any choice of
law provisions thereof (other than Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York).

(b) The Guarantor hereby submits to the nonexclusive jurisdiction of any federal
court located in the State of New York for purposes of all legal proceedings
arising out of or relating to this Performance Guaranty, any other Transaction
Document or the transactions contemplated thereby. The Guarantor hereby
irrevocably waives, to the fullest extent it may effectively do so, any
objection that it may now or hereafter have to the laying of venue of any such
proceeding arising brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
Nothing in this Section 14 shall affect the right of any of the Secured Parties
to bring any action or proceeding against the Guarantor or any of their
respective property in the courts of other jurisdictions.

(c) The Guarantor waives personal service of any and all process upon it and
consents that all such service of process may be made by registered mail
directed to the address set forth in Section 10 hereof and service so made shall
be deemed to be completed five (5) days after the same shall have been deposited
in the U.S. mail, postage prepaid.

 

8



--------------------------------------------------------------------------------

 

(d) The Guarantor hereby waives any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort or otherwise, among
any of them arising out of, connected with, relating to or incidental to the
relationship between them in connection with this Performance Guaranty or the
other Transaction Documents.

SECTION 15. Effectiveness. This Performance Guaranty shall become effective on
the Effective Date (as defined in the Credit Agreement).

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has caused this Performance Guaranty to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

GUARANTOR:   NEWSTAR FINANCIAL, INC.   By:  

/s/ Robert K. Brown

    Name: Robert K. Brown     Title: Secretary   Address:   Attention: Brian
Forde/John Frishkopf   500 Boylston Street, Suite 1250   Boston, Massachusetts
02116  

Facsimile No.:

Confirmation No.:

 

  S-1  



--------------------------------------------------------------------------------

 

Accepted and Agreed:

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK FRANKFURT

AM MAIN,

as the Administrative Agent and Liquidity Agent

By:

 

/s/ Christian Haesslin

 

Name: Christian Haesslin

 

Title: Vice President

By:

 

/s/ Ulrich Franke

 

Name: Ulrich Franke

 

Title: Assistant Vice President

 

  S-2  